       Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 1 of 25




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :
                                                  3:15-CR-286
                                       :
              v.
                                       :     (JUDGE MANNION)

SAMUEL LOMBARDO,                       :

                   Defendant           :

                                MEMORANDUM

I.    BACKGROUND
      On April 28, 2020, defendant Samuel Lombardo, an inmate at FPC-
Schuylkill,   Minersville,   Pennsylvania,   filed,   pro   se,   a   Motion   for
Compassionate Release and request for Immediate Release to Home
Confinement pursuant to the CARES Act, based on the COVID-19
pandemic. (Doc. 147). Defendant initially stated that he notified the prison
administration of his request but they allegedly advised him that “no
decisions are being made regarding [these requests.]” Thus, he alleged that
his “administrative remedies have already been exhausted.” Defendant also
asserted that he qualifies for release under the Act since he is a “first time
non-violent offender and [has] no victims”, since he has served 18 months of
his sentence, since he has had no disciplinary actions filed against him, and
since his “pattern [assessment] resulted in a minimum security level and
recidivism.” Defendant further alleges that his medical conditions of high

                                       1
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 2 of 25




blood pressure, pre-diabetes, a stricture of his esophagus, and a hiatal
hernia, “can complicate the COVID-19 virus if [he] contract[s] it.” Defendant
listed his prescribed medications for his conditions.
      Further, defendant did not allege in his motion that there are any
positive cases of COVID-19 of any inmate or staff at FCI-Schuylkill, including
the camp where he is confined.
      As such, defendant requests the court, “based on the enormous risk
posed by the COVID-19 pandemic exacerbated by the [confines] of prison
and limited access to acute medical care”, to order the Bureau of Prisons
(“BOP”) to release him from prison “to serve the remainder of his sentence
on home confinement” with his wife in Pittston, Luzerne County,
Pennsylvania.1
      In liberally construing defendant’s motion, the court also finds that it is
brought as a motion for compassionate release pursuant to 18 U.S.C.
§3582(c)(1)(A). In fact, in his supplement, defendant confirms that his motion
is filed under this statute. (Doc. 152).



      1
        The court notes that in Luzerne County, where Lombardo wishes to
be placed on home confinement with his wife, as of June 18, 2020, there
were 2,841 positive COVID-19 cases reported and 169 deaths. Thus, as the
government points out in its June 11, 2020 supplement, (Doc. 151),
Lombardo is requesting to “leave FPC Schuylkill, a facility with no reported
cases of COVID-19, to reside in Pittston, [PA], an area with significant level
of                 COVID-19                  infection.”                  See
https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx


                                           2
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 3 of 25




     On May 20, 2020, the court directed the government to file a response
to Lombardo’s motion. (Doc. 148).
     On May 27, 2020, the government filed its response in opposition to
Lombardo’s motion. (Doc. 149). In its response, (Doc. 149 at 2), the
government stated, in part, that “[a]ccording to information received from
FPC Schuylkill, Lombardo did not submit a request to the prison warden for
compassionate release until May 11, 2020; several weeks after filing the
instant motion”, and that “FPC Schuylkill advised that, as of [May 27, 2020],
Lombardo’s request is awaiting decision by the warden, leaving him in the
midst of the administrative process.”
     Thus, on June 10, 2020, the court issued an Order directing the
government to advise the court whether the Warden has responded to
defendant’s request and if so, to submit a copy of the response as well as a
copy of defendant’s request for compassionate release he submitted to the
Warden. (Doc. 150).
     On June 11, 2020, the government filed its supplemental response
stating that Lombardo submitted his request to Warden Scott Finley on May
11, 2020, and that the Warden denied Lombardo’s request to be placed on
home confinement on June 2, 2020. (Doc. 151). The government also
pointed out that Lombardo “has not yet served 50% or more of his sentence
for heroin trafficking and possessing a firearm in furtherance of his drug
trafficking.” The government attached to its supplement Lombardo’s request
to the Warden as well as the Warden’s response. (Docs. 151-1 & 151-2).

                                        3
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 4 of 25




      On June 18, 2020, defendant filed a supplement arguing that he has
exhausted his administrative remedies. He attached copies of the Warden’s
June 2, 2020 Response to his May 11, 2020 Request to Staff as well as the
Warden’s June 10, 2020 Response to his June 9, 2020 Inmate Request for
Administrative Remedy in which he appealed the denial of his request for
compassionate release to home confinement due to the COVID-19
pandemic. (Doc. 152 at 4-6). Defendant also attached copies of his BOP
medical records which he indicates confirm his stated medical conditions.
      Lombardo incorrectly contends that the Warden’s responses denying
his requests indicate that he has exhausted his administrative remedies.
       Specifically, in his May 11, 2020 Request to Staff, Lombardo stated
that “[d]ue to the recent COVID-19 pandemic and changes made by the
CARES Act I believe I qualify for immediate release to home confinement”,
and that his “health issues” “can be exacerbated by contracting the Corona
virus.” In his timely June 2, 2020 response to Lombardo’s request, Warden
Finley pointed out that FCP Schuylkill did not have any confirmed staff or
inmate cases of COVID-19 and that the “conditions of [his] release [to
Pittston] present a significantly higher risk of contracting COVID-19 than [his]
current confinement at [F]CP Schuylkill.” Significantly, after the Warden
denied Lombardo’s request, he advised Lombardo that “[i]f you are not
satisfied with this response to your request, you may commence an appeal
of this decision via the administrative remedy process by submitting your



                                       4
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 5 of 25




concerns on the appropriate [BP-9] form within 20 days of receipt of this
response.”
     In the Warden’s June 10, 2020 response to defendant’s June 9, 2020
appeal, he stated that a fear of potential exposure to or possible contracting
COVID-19 do not warrant defendant’s early release from his sentence,
noting that FCI Schuylkill did not have any confirmed cases of staff or
inmates compared to Pittston’s “significant level of COVID-19 infection.” The
Warden also pointed out that defendant has not served 50% or more of his
sentence. Finally, the Warden advised defendant that “[i]f you are not
satisfied with this response and wish to appeal, you may do so within 20
calendar days of the date of this response by submitting a BP[10] to the
[BOP] Regional Director [in Philadelphia].”
     To the extent Lombardo requests the court to direct the BOP to release
him from prison to home confinement, or to amend his sentence to allow him
to serve the remainder of his prison term in home confinement, due to
COVID-19, his filing is a motion for compassionate release under 18 U.S.C.
§3582(c)(1)(A)(i), and it will be dismissed without prejudice for lack of
jurisdiction due to his failure to exhaust his BOP administrative remedies.
     To the extent Lombardo seeks the court to order the BOP to find him
eligible for immediate home confinement designation under the Coronavirus
Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. 116-136,
§12003, the court does not have authority to grant his request for relief and
order the BOP to release him to home confinement.

                                      5
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 6 of 25




II.   DISCUSSION2
      In his present motion, (Doc. 147), defendant Lombardo requests the
court order the BOP to immediately transfer him from FPC-Schuylkill to home
confinement and requests the court allow him to serve the remainder of his
72-month prison sentence in home confinement due to his fear of the
COVID-19 pandemic. Lombardo’s filing is pursuant to the CARES Act and it
is a motion for compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A).
Lombardo states that he is in danger of contracting the virus due to the
confines of the prison in which the CDC’s guidelines are not practiced and
alleges that if he contracts the virus he will be at risk of suffering severe
complications due to his medical conditions. Based on these allegations,
Lombardo appears to contend that there exists extraordinary and compelling
circumstances warranting his release from prison to home confinement.3


      2
       Since the court recently stated the background of this case in its April
17, 2020 Memorandum denying Lombardo’s motion under 28 U.S.C. §2255,
(Doc. 145), it shall not be repeated herein. Suffice to say that Lombardo is
currently serving an aggregate 72-month prison sentence, after a jury found
him guilty of drug trafficking offenses, in violation of 21 U.S.C. §841(a)(1),
and a possessing a firearm in relation to drug trafficking offenses, in violation
of 18 U.S.C. §924(c). The court also sentenced defendant to 3 years
supervised release. (Doc. 114).
      3
       Since the government included in its response the safety measures
implemented by the BOP in response to the COVID-19 virus, (Doc. 149 at 3-
5), and since this court is well-aware of all of the safety measures
implemented by the BOP, see Cordaro, 2020 WL 2084960, and since many
of the measures are found on the BOP’s website, they are not repeated. See
also BOP website: www.bop.gov/coronavirus/index.jsp. The court has also
                                       6
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 7 of 25




      In its response, (Doc. 149), the government initially argues that
Lombardo’s motion for compassionate release from prison to home
confinement under 18 U.S.C. §3582(c)(1)(A), should be dismissed for lack
of jurisdiction because he has not exhausted his administrative remedies.
The government also states that the exhaustion requirement is “mandatory”
and that since Lombardo filed his instant motion with the court before
exhausting his administrative remedies with the BOP, this court is “without
jurisdiction to entertain the motion.” (citing Untied States v. Raia, 954 F.3d
594, 597 (3d Cir. 2020)). The government also noted, (Doc. 149 at 4 n. 1),
that “[a]ccording to FCP Schuylkill personnel, Lombardo does not have any
medical limitations that affect his ability to work any and all of the work details
offered in the BOP”, and that “[Lombardo] does not claim to have contracted
COVID-19, or to have had contact with anyone who contracted COVID-19.”4


reviewed the May 26, 2020 Memorandum from Ken Hyle, BOP Assistant
Director/General Counsel to the Honorable Ricardo S. Martinez, Chair of the
Judicial Conference Criminal Law Committee, regarding updated
information from the Bureau of Prisons with respect to its response to the
COVID-19 pandemic and about revised screening procedures for new
inmates being confined in federal prisons to reduce the spread of the virus.
       Also, the number of COVID-19 cases in a federal prison can be found
at       COVID-19        Cases,        Federal     Bureau     of      Prisons,
https://www.bop.gov/coronavirus/. The government represents that as of
May 27, 2020, there were no reported positive COVID-19 inmate cases and
no positive staff cases at FCI-Schuylkill. FCI-Schuylkill is not listed on the
BOP’s website as of June 18, 2020, which the BOP has advised the court
signifies that there are no staff or inmates who are COVID-19 positive.
       4
        The court reviewed Lombardo’s PSR, (Doc. 97), which indicated that
he is 55 years old, thus not in the high risk category for COVID-19 based on
his age, and that he had occasional joint pain but he reported “satisfactory
                                        7
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 8 of 25




     After the government filed its initial response, Warden Finley
responded to Lombardo’s request on June 2, 2020, in a timely manner within
the 30-day period, and denied it. (Doc. 151-2). Lombardo’s exhibit, (Doc. 152
at 5-6), then indicates that on June 9, 2020 he appealed the denial of his
request for compassionate release via the initial stage of the BOP’s
administrative remedy process. The Warden then denied Lombardo’s appeal
on June 10, 2020, and advised defendant how to appeal his decision.
Lombardo has not yet appealed the Warden’s response.
     Regarding exhaustion in this case, the court must first consider
whether Lombardo has exhausted his BOP administrative remedies. As
stated, Lombardo received a response from the Warden on June 2, 2020
denying his request for compassionate release, and then a response from
the Warden denying his appeal on June 10, 2020. Defendant has not yet
appealed the latest response from the Warden. Also, since the Warden
timely responded to Lombardo’s request, Lombardo cannot directly file an
action with the court without exhausting his administrative remedies. Only if
the Warden fails to respond to the inmate’s request within 30 days, can the
inmate file his motion for compassionate release with the court without
exhausting his BOP administrative remedies.




physical health.” Lombardo’s BOP medical records he submitted were also
reviewed. (Doc. 152 at 7-15). They do not indicate that Lombardo has any
recognized conditions considered as comorbidity with respect to COVID-19.
                                     8
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 9 of 25




     As the court in United States v. Smith, 2020 WL 2063417, *2 (N.D.Oh.
April 29, 2020), explained:
     Smith has also failed to fully exhaust his administrative remedies with
     respect to his original motion. Because the Warden explicitly denied
     his 2019 request for compassionate release, Smith needed to exhaust
     by appealing the Warden’s decision. See 28 C.F.R. §542.15(a); see
     also B.O.P. Program Statement 5050.50 §571.63 (citing the
     Administrative Remedy Program appellate procedure as the proper
     method of administratively appealing a denied §3582(c)(1)(A)); see,
     e.g., United States v. Brummett, 2020 WL 1492763, at *1-2 (E.D.Ky.
     Mar. 27, 2020)(denying request for compassionate release due to
     COVID-19 for failure to exhaust because inmate did not appeal
     warden’s denial of his request for a reduction in sentence).

      Recently, in United States v. Early, 2020 WL 2572276, *3 (W.D.Pa.
May 21, 2020), the court considered a similar exhaustion issue as presented
in the instant case, and stated: “Warden Williams responded to Defendant’s
request [for compassionate Release/Reduction in Sentence] within 30 days
of receipt. Consequently, Defendant is obligated to complete the
administrative appeal process. Therefore, this Court finds that Defendant
has failed to exhaust his administrative remedies.” The court in Early, id.,
also stated that the court may not waive the exhaustion requirement and that
“exhaustion of [defendant’s] administrative remedies is mandatory.” (citing
United States v. Raia, 954 F.3d 594 (3d Cir. 2020)). “In Raia, the Court of
Appeals emphasized the BOP’s statutory role and extensive efforts to control
the spread of Covid-19, and held that the ‘exhaustion requirement takes on
added – and critical – importance.’” Id. (quoting Raia, 954 F.3d at 597). “The



                                      9
     Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 10 of 25




BOP is in the best position to consider the myriad of factors necessary in
rendering a decision.” Id.
     Also, even if Lombardo, just like the defendant in the Early case, id. at
*2, was to contend that he has exhausted his administrative remedies
because the Warden formally denied his request within the 30-day time
frame provided for in the First Step Act, he would not be correct.
     The court in Early, id. at *3, explained:
     Defendant’s reading of the statute is misplaced. Courts have
     interpreted the statue to mean that an inmate must fully exhaust his
     administrative remedies unless his or her warden does not respond to
     the inmate’s request within 30 days. See United States v. Nance, 2020
     WL 114195, at *2 (W.D. Va. Jan. 10, 2020). In other words, a defendant
     must wait to file a motion with this Court until either his administrative
     request related to compassionate release is denied and he fully
     exhausts all administrative rights to appeal or thirty days have passed
     from the date he made the application with no response from the
     warden, whichever occurs first. Id. (“[C]ases indicate that this statutory
     exhaustion requirement has been interpreted to excuse full exhaustion
     of administrative remedies only if 30 days have elapsed without any
     response by the Bureau of Prisons to the inmate's request.”), citing,
     United States v. Bolino, 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020).
     See also, United States v. Bevans-Silva, 2020 WL 2475079 (S.D. Ga.
     May 13, 2020); United States v. Samuels, 2020 WL 2499545, at *2
     (W.D. La. May 13, 2020); United States v. McCallister, 2020 WL
     1940741, at *2 (W.D. La. April 21, 2020); United States v. Rodriguez,
     ––– F.Supp.3d ––––, ––––, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1,
     2020) (“Under the First Step Act ... it is possible for inmates to file
     compassionate-release motions—under the 30-day lapse provision—
     when their warden never responds to their request for relief.”); United
     States v. Mattingley, 2020 WL 974874, at *3 (W.D. Va. Feb. 28, 2020);
     United States v. Keith, 2019 WL 6617403, at *1 (W.D. Okla. Dec. 5,
     2019)(To exhaust administrative remedies, a defendant “first submits
     his request to BOP and either (1) complete the administrative appeal

                                      10
     Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 11 of 25




     process, if BOP denies his request; or (2) wait 30 days from BOP's
     receipt of his request to deem its lack of response a denial of his
     request.”). [District Court criminal nos. omitted].

     In United States v. Solomon, 2020 WL 2768897, *3 (W.D.Pa. May 28,
2020), the court stated, “[c]ourts have interpreted [18 U.S.C. §3582(c)(1)(A)]
to mean that an inmate must fully exhaust his administrative remedies unless
his or her warden does not respond to the inmate’s request within 30 days.”
(citing Early, 2020 WL 2572276, at *3). This court concurs with Early and
Solomon, as well as the cases to which they cite, and finds that Lombardo
must wait to file a motion with the court after he fully exhausts all
administrative rights to appeal the Warden’s denial of his administrative
request for compassionate release since the Warden responded to his
request within 30 days from the date he submitted his request. See id. (citing
Early, 2020 WL 2572276, at *3). See also United States v. Martin, 2020 WL
3065302, *3 (S.D.Miss. June 9, 2020) (Court “agree[d] with those courts
interpreting the ‘lapse’ provision [i.e., the language in 18 U.S.C.
§3582(c)(1)(A) providing that the court can consider a motion for
compassionate release after the “lapse of 30 days from the receipt of such
a request by the warden”] as having a futility component: it applies only when
the BOP has failed to respond to a compassionate-release request within 30
days of its submission. If an inmate’s request is denied before the lapse of
30 days, then he must fully exhaust administrative remedies before the Court
may consider his motion to modify his sentence under the statute.”) (citing


                                     11
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 12 of 25




Early, 2020 WL 2572276, at *3; United States v. Ng Lap Seng, ---F.Supp.3d-
--, 2020 WL 2301202, *5-6 (S.D.N.Y. May 8, 2020)). In Ng Lap Seng, 2020
WL 2301202, *5-6, the Court held that section 3582(c)’s “exhaustion
requirement is clearly statutory and therefore mandatory” and, did not agree
with courts that have “interpreted ‘lapse of 30 days from the receipt of such
a request by the warden,’ 18 U.S.C. §3582(c)(1)(A), to mean that the
statute’s exhaustion requirement is satisfied merely upon the passage of 30
days from the date the warden receives a defendant’s request that the BOP
file a compassionate release motion on its behalf, regardless of whether the
BOP has failed to take action on the request.” The court stated that this “first
reading would also—in many cases—render the statute’s provision
regarding full exhaustion of administrative remedies meaningless, as
defendants like Ng would forego appealing a warden’s denial of their
compassionate release request if the 30-day period was nearing an end.” Id.
The court in Ng Lap Seng then “agree[d] with the courts that have interpreted
Section 3582(c)(1)(A)’s ‘lapse’ language as requiring the BOP’s failure to
respond to a prisoner’s request for a compassionate release motion within
thirty days, giving the court discretion to hear a compassionate release
motion if the BOP has failed to timely consider the request.” Id. at *6. The
court also explained that “given the BOP’s regulations regarding its
deadlines for considering compassionate release requests, it is unlikely in
the normal case that a defendant could exhaust his administrative remedies
within 30 days”, and that “[i]f Congress desired to so fundamentally change

                                      12
     Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 13 of 25




the compassionate release process by circumventing the BOP’s full
administrative review, Congress could have used clearer language, as it did
elsewhere in the First Step Act.” Id. The court then concluded that “[b]ecause
I read Section 3582(c)(1)(A)’s ‘lapse of 30 days’ language to require the
BOP’s failure to respond to a compassionate release request within thirty
days of its submission to the BOP, I conclude that Ng must fully exhaust the
BOP appeals process to satisfy Section 3582(c)(1)(A)’s exhaustion
requirement”, and that the defendant “has not yet satisfied this exhaustion
requirement due to his failure to fully appeal the warden’s denial of his
request.” Id. at *7. The court in Ng Lap Seng also indicated that if Section
3582(c)(1)(A)’s exhaustion requirement is not jurisdictional, then the
government can waive the affirmative defense of exhaustion. Conversely, if
Section 3582(c)(1)(A)’s exhaustion requirement is jurisdictional, as this court
finds it is based on Raia, then the government cannot waive the exhaustion
issue and the court must be satisfied that it has jurisdiction to consider the
merits of a defendant’s motion for compassionate release. In fact, as
indicated, the government states that exhaustion of administrative remedies
is mandatory under 18 U.S.C. §3582(c)(1), and since Lombardo has not
exhausted his remedies with respect to the Warden’s June 10, 2020 denial
of his request, this court “does not have jurisdiction to grant Lombardo’s
request for compassionate release.” (Doc. 149 at 2).
     This court concurs with the court in Ng Lap Seng as well as the courts
cited therein, id. at *6 (string citations omitted), which have held that “the

                                      13
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 14 of 25




exception to exhaustion in section 3582(c)(1)(A) ‘provides that Defendants
can bypass exhaustion altogether if the warden fails to act on an
administrative application for compassionate release within 30 days.’”
However, if the warden responds to defendant’s request within 30 days, then
defendant must exhaust all of his BOP administrative rights to appeal the
warden’s decision as provided by BOP Program Statement No. 5050.50, and
“the same exhaustion procedure for routine administrative grievances (i.e.,
the use of forms BP-9 through BP-11) applies to requests for compassionate
release.” Id. at *7 (citing 28 C.F.R. § 542.15(a)). The court notes that since
the court in Ng Lap Seng, id. at *7, detailed all of the required administrative
remedies an inmate must pursue before filing a motion for compassionate
release with the court, as well as citations to the applicable websites, they
are not repeated herein. See also United States v. Martin, 2020 WL 3065302
(S.D.Miss. June 9, 2020) (“For the reasons articulated by the court in Ng Lap
Seng, this Court agrees with those courts interpreting the ‘lapse’ provision
as having a futility component: it applies only when the BOP has failed to
respond to a compassionate-release request within 30 days of its
submission. If an inmate’s request is denied before the lapse of 30 days,
then he must fully exhaust administrative remedies before the Court may
consider his motion to modify his sentence under the statute. In this case,
Martin says his request was initially denied within the 30-day window, and
he does not demonstrate that he fully exhausted that denial. In this



                                      14
     Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 15 of 25




procedural posture, the Court ‘may not modify [his] term of imprisonment.’”)
(citing 18 U.S.C. §3582(c)(1)(A)).
     This court also interprets Section 3582(c)(1)(A)’s “’lapse of 30 days’”
language to require the BOP’s failure to respond to a compassionate release
request within thirty days of its submission to the BOP”, Ng Lap Seng, id. at
*7, and it finds that defendant Lombardo “must fully exhaust the BOP
appeals process to satisfy Section 3582(c)(1)(A)’s exhaustion requirement”
since the Warden did respond to his request within 30 days. Here, the court
finds that defendant has not yet satisfied the exhaustion requirement since
he has failed to fully appeal the Warden’s June 2, 2020 denial of his May 11,
2020 request. In short, simply because defendant submitted his
compassionate release request more than 30 days before he filed his instant
motion, does not establish that the 30-day requirement for exhaustion of
administrative remedies has been met.
     Also, to the extent that Lombardo is deemed as attempting to argue
futility based on his above stated allegations in his motion, and requests the
court to consider the substantive merits of his motion, the court concurs with
the government that the “statutory command [regarding the exhaustion
requirement] such as that presented in §3582(c)(1)(A)” may not be ignored
by the court and that there is no futility exception. (Doc. 149 at 3). Further,
as the government points out, (Id.), “Lombardo’s exercise of the
administrative process, following his instant motion [i.e., his May 11, 2020
request to the Warden], undercuts any claimed futility.”

                                      15
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 16 of 25




      Additionally,    the court   cannot    waive   Section    3582(c)(1)(A)’s
exhaustion requirement because it is jurisdictional. See United States v.
Raia, 954 F.3d 594, 597 (3d Cir. 2020) (Third Circuit held that courts cannot
consider a request for compassionate release under the First Step Act until
the inmate has exhausted his BOP administrative remedies.); United States
v. Davila, 2020 WL 2839860, *2 (W.D.Pa. June 1, 2020) (“The exhaustion
requirement that applies in this case is explicitly set forth in §3582(c)(1)(A),
and, therefore, cannot be excused.”); United States v. Pitt, 2020 WL
2098272, *2 (M.D.Pa. May 1, 2020) (“The court cannot overlook
[defendant’s] failure to exhaust his remedies, as the Third Circuit recently
emphasized the need for ‘strict adherence’ to the exhaustion requirement in
the wake of the COVID-19 pandemic.”) (citing Raia, 954 F.3d at 597).
     Further,   just   because     Lombardo     submitted    his   request   for
compassionate release to Warden Finley on May 11, 2020, and 30 days has
now passed since the warden’s receipt of the request, Section
3582(c)(1)(A)’s “lapse of 30 days” language has not been satisfied,
permitting judicial consideration of his motion. The court rejects the
interpretation of the language “lapse of 30 days from the receipt of such a
request by the warden, 18 U.S.C. §3582(c)(1)(A), to mean that the statute’s
exhaustion requirement is satisfied merely upon the passage of 30 days from
the date the warden receives a defendant’s request that the BOP file a
compassionate release motion on its behalf, regardless of whether the BOP
has failed to take action on the request.” Ng Lap Seng at *5. As discussed,

                                      16
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 17 of 25




this court has interpreted the “lapse” language differently and concurs with
Early and Lg Lap Seng, as well as the other courts cited in these cases, and
finds that “Defendants can [only] bypass exhaustion altogether if the warden
fails to act on an administrative application for compassionate release within
30 days.” Id. at *6 (citations omitted). But if the warden responds to the
inmate’s request for compassionate release within 30 days of receiving it, as
in the present case, then the inmate must exhaust all of his BOP
administrative remedies before seeking judicial relief. Indeed, Warden Finley
advised Lombardo that he could appeal the denial of his request through the
BOP administrative remedy process by filing a BP-10 form with the Northeast
Regional Office. As such, the court’s “interpretation [] foreclose[s] judicial
consideration of [Lombardo’s] motion until [he] ‘fully exhausted all
administrative rights to appeal [the] failure of the Bureau of Prisons to bring
a motion on [his] behalf ....’” Id.
      In the present case, just as in Early, 2020 WL 2572276, at *3, and in
Lg Lap Seng, “Warden [Finley] responded to [Lombardo’s] [May 11, 2020]
request within 30 days of receipt [i.e., on June 2, 2020]” and timely
responded to Lombardo’s appeal on June 10, 2020. (Doc. 151-2; Doc. 152
at 5-6). Thus, Lombardo “is obligated to complete the administrative appeal
process”, and the court finds that “[he] has failed to exhaust his
administrative remedies.” Id. It is of no moment that more than 30 days have
passed since the Warden received Lombardo’s request, since this court has
not agreed with the courts which have found that the “lapse of 30 days from

                                      17
     Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 18 of 25




the receipt of such a request by the warden,” 18 U.S.C. §3582(c)(1)(A), “to
mean that the statute’s exhaustion requirement is satisfied merely upon the
passage of 30 days from the date the warden receives a defendant’s request
[for] compassionate release [], regardless of whether the BOP has
[responded to the request.]” Ng Lap Seng at *5.
     Thus, it is clear that Lombardo has not satisfied the requirement under
18 U.S.C. §3582(c)(1)(A), since the Warden did respond to his request for
compassionate release within 30 days and since defendant has not yet
appealed the Warden’s June 10, 2020 response via the BOP administrative
remedy process.
     Since Warden Finley timely denied defendant’s request and appeal,
defendant was required to file an appeal with the BOP Regional Director,
within 20 calendar days of his receipt of the Warden’s response, as Finely
advised defendant. 28 C.F.R. §542.15(a). Then if the Regional Director
denied his appeal, defendant was required to appeal that decision to the
BOP General Counsel, within 30 calendar days from the date the Regional
Director signed the response. Id. The appeal to the General Counsel is the
final administrative appeal in the process. Id. See also Early, 2020 WL
2572276, *2 (citing 28 C.F.R. §542.15(a)).
     The court further finds that even if the exceptions to the exhaustion
requirement applied in this case, and they do not since “exhaustion of
[defendant’s] administrative remedies is mandatory”, Early, 2020 WL
2572276, *3, none exist especially since, as noted, there are presently no

                                    18
     Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 19 of 25




positive cases of the COVID-19 virus reported at FCI-Schuylkill as of June
18, 2020, and Lombardo does not claim to have come into contact with
anyone who has the virus.
     As such, Lombardo’s motion for compassionate release from prison to
home confinement under, 18 U.S.C. §3582(c)(1)(A)(i), as amended by the
First Step Act (“FSA”), Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018),
will be dismissed without prejudice for failure to exhaust all of his BOP
administrative remedies. See Cordaro, 2020 WL 2084960, *5; Early, 2020
WL 2572276, *4. See also United States v. Raia, 954 F.3d 594 (3d Cir. April
2, 2020); United States v. Smith, 2020 WL 2063417, *2 (N.D.Oh. April 29,
2020) (court held that defendant failed to fully exhaust his administrative
remedies with respect to his motion for compassionate release “[b]ecause
the Warden explicitly denied his [] request, [defendant] needed to exhaust
by appealing the Warden’s decision.” (citing 28 C.F.R. §542.15(a); B.O.P.
Program Statement 5050.50 §571.63 (citing the Administrative Remedy
Program appellate procedure as the proper method of administratively
appealing a denied §3582(c)(1)(A)); United States v. Brummett, 2020 WL
1492763, at *1-2 (E.D. Ky. Mar. 27, 2020) (denying request for
compassionate release due to COVID-19 for failure to exhaust because
inmate did not appeal warden’s denial of his request for a reduction in
sentence)); United States v. Edwards, 2020 WL 1987288 (M.D.Tn. April 27,
2020) (Court denied motion for compassionate release without prejudice
until the exhaustion requirement of 18 U.S.C. §3582(c)(1)(A(i) is satisfied);

                                     19
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 20 of 25




United States v. Early, 2020 WL 2572276 (W.D.Pa. May 21, 2020).
      Secondly, the court cannot yet determine if Lombardo has
demonstrated that “extraordinary and compelling reasons” due to the
COVID-19 pandemic warrant a reduction of his sentence, since he has not
exhausted his administrative remedies. See United States v. Zukerman, ---
F.Supp.3d---, 2020 WL 1659880, *2 (S.D.N.Y. April 3, 2020) (“in order to be
entitled to relief under 18 U.S.C. §3582(c)(1)(A)(i), [defendant] must both
meet the exhaustion requirement and demonstrate that ‘extraordinary and
compelling reasons’ warrant a reduction of [her] sentence.”) (emphasis
added); Raia, 954 F.3d at 597 (“The First Step Act empowers criminal
defendants to request compassionate release for ‘extraordinary and
compelling reasons’” after the defendant exhausts administrative remedies
with the BOP.) (citing 18 U.S.C §3582(c)(1)(A)(i)). The Third Circuit in Raia,
id., also held that defendant’s failure to comply with §3582(c)(1)(A)’s
exhaustion    requirement     “presents      a   glaring   roadblock   foreclosing
compassionate release at this point.”
      As the Third Circuit in Raia, 954 F.3d at 597, explained, “the mere
existence of COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate release,
especially considering BOP’s statutory role, and its extensive and
professional efforts to curtail the virus’s spread.” (citation omitted). See also
Feiling, 2020 WL 1821457, *5 (“the Court agree[d] with the Third Circuit [in
Raia] and the district courts cited [in its decision] and will join them in holding

                                        20
     Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 21 of 25




that the mere existence of COVID-19 among the prison population and an
inmate’s susceptibility to it do not justify waiver of the administrative
exhaustion requirement under §3582(c)(1)(A).”) (string citations omitted of
several cases finding that since defendant failed to exhaust the
administrative remedies with BOP, the Court does not possess authority to
grant relief under §3582(c)(1)(A)(i), even if based on COVID-19, and that
§3582(c)(1)(A) provided no authority to waive the exhaustion requirement);
Smith, supra (same); Edwards, 2020 WL 1987288, *10 n.6 (court noted that
the Third Circuit’s conclusion in Raia that the exhaustion requirement was
“non-waivable” and that the failure to exhaust administrative remedies
forecloses compassionate release was not “mere ‘dicta’”). The court in Early,
2020 WL 2572276, *3, also recently stated that the court may not waive the
exhaustion requirement and that “exhaustion of [defendant’s] administrative
remedies is mandatory.” (citing United States v. Raia, 954 F.3d 594 (3d Cir.
2020)).
     Moreover, the Third Circuit in Raia, 954 F.3d at 597, stated, ”[g]iven
BOP’s shared desire for a safe and healthy prison environment, we conclude
that strict compliance with §3582(c)(1)(A)’s exhaustion requirement takes on
added—and critical—importance.” See also Feiling, 2020 WL 1821457, *7
(“Because Defendant has failed to exhaust administrative remedies under
§3582(c)(1)(A), the Court lacks authority to grant a sentence modification
under that provision.”); United States v. Soto, 2020 WL 1875147, *1 (D.Co.
April 15, 2020) (“18 U.S.C. §3582(c)(1)(A) imposes a requirement on a

                                     21
      Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 22 of 25




defendant requesting compassionate release to exhaust all administrative
rights before seeking such relief.”) (citation omitted); United States v. Boyles,
2020 WL 1819887, *2 (D.KS. April 10, 2020) (the court held that since
defendant did not exhaust his BOP administrative remedies as required, “it
[did] not decide whether he has established that there are ‘extraordinary and
compelling reasons’ why he should be released.”); United States v. Wright,
2020 WL 1976828 (W.D.La. April 24, 2020) (court did not need to address
whether inmate demonstrated extraordinary and compelling reasons to
warrant his release to home confinement under the provisions of the
compassionate release statute “due to the grave dangers presented by
COVID-19” since inmate did not exhaust his administrative remedies under
18 U.S.C. §3852(c)(1)(A), which is mandatory and “the Court has no power
to waive the exhaustion requirement.”); United States v. Edwards, 2020 WL
1987288 (MD.Tn. April 27, 2020) (after an extensive review of recent cases
filed in light to the COVID-19 pandemic, the court concluded that “[it] cannot
consider the Motion [for compassionate release] until the exhaustion
requirement of 18 U.S.C. §3582(c)(1)(A(i) is satisfied”, and denied the
Motion without prejudice to refiled it once exhaustion was completed); United
States v. Johnson, ---F.3d---, 2020 WL 1663360, *6 (D.Md. April 3, 2020)
(Court held that since prisoner seeking relief under §3582(c)(1)(A) did not
fully exhaust his administrative remedies, it lacked jurisdiction over motion
and would not consider whether prisoner presented “extraordinary and



                                       22
     Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 23 of 25




compelling reasons” warranting his release from prison until exhaustion was
completed).
      Additionally, insofar as Lombardo relies in his motion on the CARES
Act, which was signed into law on March 27, 2020, as the basis for his
release to home confinement, such reliance is misplaced. Any such request
by Lombardo under the CARES Act will be denied since the court has no
authority to direct the BOP to place him in home confinement and the
determination of which defendant qualifies for home confinement under the
CARES Act is with the BOP Director.
      As the court in United States v. Sawicz, 2020 WL 1815851, *1
(E.D.N.Y. April 10, 2020), recently explained:
      [The] CARES Act expanded the maximum amount of time that a
      prisoner may spend in home confinement: “if the Attorney General
      finds that emergency conditions will materially affect the functioning of
      the [BOP], the Director of the Bureau may lengthen the maximum
      amount of time for which the Director is authorized to place a prisoner
      in home confinement ....” CARES Act §12003(b), Pub. L. No. 116-136,
      134 Stat. 281 (2020). Attorney General William Barr made the requisite
      “finding that emergency conditions are materially affecting the
      functioning of the Bureau of Prisons” on April 3, 2020, thereby
      triggering the BOP’s authority to expand the amount of time that a
      prisoner may spend in home confinement.

      The determination of which inmates qualify for home confinement
under the CARES Act is with the BOP Director. See United States v. Doshi,
2020 WL 1527186, *1 (E.D.Mi. March 31, 2020) (The CARES Act
“temporarily permits the Attorney General to ‘lengthen the maximum amount
of time for which [it] is authorized to place a prisoner in home confinement’

                                      23
     Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 24 of 25




under §3624(c)(2)”, and “the authority to make this determination is squarely
allocated to the Attorney General, under whose authority is the Bureau of
Prisons.”). In fact, the CARES Act “does not mandate home confinement for
any class of inmate.” Valenta v. Ortiz, 2020 WL 1814825, *1 (D.N.J. April 9,
2020).
     Under the CARES Act “Congress sought to address the spread of the
coronavirus in prisons by permitting BOP to expand the use of home
confinement under [Section 602 of the First Step Act] §3624(c)(2).” Furando,
2020 WL 1922357, *2 (citing Pub. L. No. 116-36, §12003(b)(2)). “Upon
direction of the Attorney General, Section 12003(b)(2) of the CARES Act
temporarily suspends the limitation of home confinement to the shorter of 10
percent of the inmate’s sentence or 6 months.” Id.
     Thus, the CARES Act provides that if the Attorney General finds that
emergency conditions will materially affect the functioning of the BOP, as he
did on April 3, 2020, 5 the BOP Director may increase the maximum amount
of time that a prisoner may spend in home confinement under the first
sentence of 18 U.S.C. §3624(c)(2). Id. at *3; Cruz, 2020 WL 1904476, *4.
     As such, “the jurisdiction of [a home confinement] determination [under
the CARES Act] is with the Director of the Bureau of Prisons.” Id.; Cordaro,
2020 WL 2084960, *6.




     See Furando, 2020 WL 1922357, *2-3 (court summarized Barr’s
      5

Memoranda).
                                     24
            Case 3:15-cr-00286-MEM Document 153 Filed 08/03/20 Page 25 of 25




III.        CONCLUSION
            Insofar as Lombardo’s Motion is for Compassionate Release or for

Reduction of Sentence and for Immediate Release to Home Confinement

related to the COVID-19 pandemic, (Doc. 147), it will be DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction due to his failure to exhaust

his BOP administrative remedies under §3582(c)(1)(A)(i). Insofar as

Lombardo requests this court to compel the BOP to find that he is eligible for

home confinement designation under the CARES Act, the court will DISMISS

it since the authority to make this determination lies with the BOP Director

and not the court. An appropriate order will follow.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


Dated: August 3, 2020
15-286-02




                                          25
